Name: First Commission Directive 76/371/EEC of 1 March 1976 establishing Community methods of sampling for the official control of feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  agri-foodstuffs;  health
 Date Published: 1976-04-15

 Avis juridique important|31976L0371First Commission Directive 76/371/EEC of 1 March 1976 establishing Community methods of sampling for the official control of feedingstuffs Official Journal L 102 , 15/04/1976 P. 0001 - 0007 Finnish special edition: Chapter 3 Volume 7 P. 0041 Greek special edition: Chapter 03 Volume 15 P. 0025 Swedish special edition: Chapter 3 Volume 7 P. 0041 Spanish special edition: Chapter 03 Volume 10 P. 0037 Portuguese special edition Chapter 03 Volume 10 P. 0037 FIRST COMMISSION DIRECTIVE of 1 March 1976 establishing Community methods of sampling for the official control of feedingstuffs (76/371/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (1), as last amended by the Act of Accession (2), and in particular Article 2 thereof, Whereas that Directive requires that official control of feedingstuffs be carried out using Community methods of sampling and analysis for the purpose of checking compliance with requirements arising under the provisions laid down by law, regulation or administrative action concerning the quality and composition of feedingstuffs; Whereas, as a first stage, methods of sampling should be laid down for the control of the constituents of feedingstuffs and their additives and for the control of undesirable substances and products, with the exception of residues of pesticides and micro-organisms, which these feedingstuffs may contain; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall require that sampling for the official control of feedingstuffs, as regards the determination of constituents, additives and undesirable substances and products, with the exception of residues of pesticides and micro-organisms, be carried out in accordance with the methods described in the Annex to this Directive. Article 2 The Member States shall, not later than 1 January 1977, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith notify the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 March 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 170, 3.8.1970, p. 2. (2)OJ No L 73, 27.3.1972, p. 14. ANNEX METHODS OF SAMPLING 1. PURPOSE AND SCOPE Samples intended for the official control of feedingstuffs, for quality and composition, shall be taken according to the methods described below. Samples thus obtained shall be considered as representative of the sampled portions. 2. SAMPLING OFFICERS The samples shall be taken by officers authorized for that purpose by the Member States. 3. DEFINITIONS Sampled portion : A quantity of product constituting a unit, and having characteristics presumed to be uniform. Incremental sample : A quantity taken from one point in the sampled portion. Aggregate sample : An aggregate of incremental samples taken from the same sampled portion. Reduced sample : A representative part of the aggregate sample, obtained from the latter by a process of reduction. Final sample : A part of the reduced sample or of the homogenized aggregate sample. 4. APPARATUS 4.1. The sampling apparatus must be made of materials which cannot contaminate the products to be sampled. Such apparatus may be officially approved by the Member States. 4.2. Apparatus recommended for the sampling of solid feedingstuffs 4.2.1. Manual sampling 4.2.1.1. Flat-bottomed shovel with vertical sides. 4.2.1.2. Sampling spear with a long split or compartments. The dimensions of the sampling spear must be appropriate to the characteristics of the sampled portion (depth of container, dimensions of sack, etc.) and to the particle size of the feedingstuff. 4.2.2. Mechanical sampling Approved mechanical apparatus may be used for the sampling of moving feedingstuffs. 4.2.3. Divider Apparatus designed to divide the sample into approximately equal parts may be used for taking incremental samples and for the preparation of reduced and final samples. 5. QUANTITATIVE REQUIREMENTS 5.A. In relation to the control of substances or products uniformly distributed throughout the feedingstuff >PIC FILE= "T0009121"> >PIC FILE= "T0009122"> >PIC FILE= "T0009123"> 6. INSTRUCTIONS FOR TAKING, PREPARING AND PACKAGING THE SAMPLES 6.1. General The samples must be taken and prepared as quickly as possible bearing in mind the precautions necessary to ensure that the product is neither changed nor contaminated. Instruments and also surfaces and containers intended to receive samples must be clean and dry. 6.2. Incremental samples 6.2.A. In relation to the control of substances or products uniformly distributed throughout the feedingstuff Incremental samples must be taken at random throughout the whole sampled portion and they must be of approximately equal sizes. 6.2.A.1. Loose feedingstuffs An imaginary division shall be made of the sampled portion into a number of approximately equal parts. A number of parts corresponding to the number of incremental samples required in accordance with 5.A.2 shall be selected at random and at least one sample taken from each of these parts. Where appropriate, sampling may be carried out when the sampled portion is being moved (loading or unloading). 6.2.A.2. Packaged feedingstuffs Having selected the required number of packages for sampling as indicated in 5.A.2, part of the contents of each package shall be removed using a spear or shovel. Where necessary, the samples shall be taken after emptying the packages separately. 6.2.A.3. Homogeneous or homogenizable liquid or semi-liquid feedingstuffs Having selected the required number of containers for sampling as indicated in 5.A.2, the contents shall be homogenized if necessary and an amount taken from each container. The incremental samples may be taken when the contents are being discharged. 6.2.A.4. Non-homogenizable, liquid or semi-liquid feedingstuffs Having selected the required number of containers for sampling as indicated in 5.A.2, samples shall be taken from different levels. Samples may also be taken when the contents are being discharged but the first fractions should be discarded: In either case the total volume taken must not be less than 10 litres. 6.2.A.5. Feed blocks and mineral licks Having selected the required number of blocks or licks for sampling as indicated in 5.A.2, a part of each block or lick shall be taken. 6.2.B. In relation to the control of undesirable substances or products likely to be distributed non-uniformly throughout the feedingstuff, such as aflatoxins, rye ergot, castor-oil plant and crotalaria in straight feedingstuffs An imaginary division shall be made of the sampled portion into a number of approximately equal parts, corresponding to the number of aggregate samples provided for in 5.B.3. If this number is greater than one, the total number of incremental samples provided for in 5.B.2 shall be distributed approximately equally over the different parts. Then take samples of approximately equal sizes (d) and such that the total amount in the samples from each part is not less than the minimum 4 kg quantity required for each aggregate sample. Incremental samples taken from different parts shall not be aggregated. 6.3. Preparation of aggregate samples 6.3.A. in relation to the control of substances of products distributed uniformly throughout the feedingstuff The incremental samples shall be mixed to form a single aggregate sample. 6.3.B. In relation to the control of undesirable substances or products likely to be distributed non-uniformly throughout the feedingstuff, such as aflatoxins, rye ergot, castor-oil plant and crotalaria in straight feedingstuffs The incremental samples from each part of the sampled portion shall be mixed and the number of aggregate samples provided for in 5. B. 3, made up taking care to note the origin of each aggregate sample. 6.4. Preparation of final samples The material in each aggregate sample shall be carefully mixed to obtain an homogenized sample (e). If necessary the aggregate sample should first be reduced to at least 2 kg or two litres (reduced sample) either by using a mechanical divider or by the quartering method. At least three final samples shall then be prepared, of approximately the same amount and conforming to the quantitative requirements of 5.A.4 or 5.B.4. Each sample shall be put into an appropriate container. All necessary precautions shall be taken to avoid any change of composition of the sample, contamination or adulteration which might arise during transportation or storage. (d) For packaged feedingstuffs, a part of the contents of the packages to be sampled shall be removed, using a spear or shovel, after having, if necessary, emptied the packages separately. (e) Any lumps shall be broken up (if necessary by separating them out and returning them to the sample) in each aggregate sample separately. 6.5. Packaging of final samples The containers of packages shall be sealed and labelled (the total label must be incorporated in the seal) in such a manner that they cannot be opened without damaging the seal. 7. SAMPLING RECORD A record must be kept of each sampling, permitting each sampled portion to be identified unambiguously. 8. DESTINATION OF SAMPLES For each aggregate sample, at least one final sample shall be sent as quickly as possible to the authorized analytical laboratory, together with the information necessary for the analyst.